IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSIAH D. WOODY,                         §
                                          §   No. 170, 2018
       Defendant Below, Appellant,        §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. 1705021877 (N)
                                          §
       Plaintiff Below, Appellee.         §

                          Submitted: May 8, 2018
                          Decided:   May 10, 2018

                                      ORDER

      This 10th day of May 2018, it appears to the Court that, on April 5, 2018, the

Senior Court Clerk issued a notice directing the appellant to show cause why this

appeal from a Superior Court order denying his motion to suppress and a guilty

verdict where sentencing is scheduled for June 8, 2018 should not be dismissed

based on this Court’s lack of jurisdiction to hear a criminal interlocutory appeal. The

appellant has not responded to the notice to show cause within the required ten-day

period and therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Collins J. Seitz, Jr.
                                               Justice